Citation Nr: 1043997	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  06-17 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad


INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from February 1975 to January 
1977.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, 
that denied the above claim.

In a May 2010 decision, the Board reopened the claim and remanded 
the present matter for additional development and due process 
concerns.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Review of the record upon its return to the Board discloses that 
the development requested by the Board was not completely 
accomplished.  In this regard, where the remand orders of the 
Board are not complied with, the Board errs as a matter of law 
when it fails to ensure compliance.  Stegall v. West, 11 Vet. 
App. 268 (1998).

In the previous remand, the RO was directed to obtain the 
Veteran's service personnel records and a VA examination in order 
to determine the etiology of the Veteran's bipolar disorder.  The 
Board noted in the remand that service treatment records show 
that on entrance that the Veteran indicated on his Report of 
Medical History as having depression or excessive worry.  No 
psychiatric diagnosis was noted and the examiner commented that 
the Veteran "worries because of family discord."  On 
separation, he again indicated on his Report of Medical History 
as having depression or excessive worry in addition to frequent 
trouble sleeping and nervous trouble of any sort.  A mental 
status evaluation conducted in December 1976 resulted in a 
finding of no significant mental illness, as reported on his 
separation examination.  In addition, the Board also noted that 
post-service treatment records showed that in a letter received 
August 2006, the Veteran's treating VA physician found that he 
struggled with bipolar disorder during service and that his 
report of medical history on entrance and separation suggested 
that his depressive condition was exacerbated during service.  
The physician also concluded that these findings were consistent 
with the Veteran's claim that he was discharged from military 
service due to psychiatric problems.  The physician's opinion was 
based on documents that the Veteran provided to him, which 
included his reports of medical history on entrance dated January 
1975 and on separation dated December 1976.  

The RO obtained the Veteran's service personnel records that 
revealed the Veteran in December 1976, the Veteran was found to 
be unsatisfactory in aptitude, attitude, motivation, and self-
discipline and he was recommended for discharge due to his 
demonstrated attitude toward the US Army as reflected by his 
actions and performance of duty, which comprise low potential for 
future service.  

Following an August 2010 VA examination, the Veteran was 
diagnosed as having a mood disorder, not otherwise specified.  
The examiner stated that it was not possible to state whether or 
not the Veteran's mental health disorder began prior to, during, 
or after his military service without resorting to mere 
speculation as the Veteran was a poor historian.  There was no 
mention in the examiner's opinion or elsewhere in the examination 
report of the Veteran's Report of Medical History on entrance and 
separation or the August 2006 letter cited in the Board remand.  
Furthermore, there was no indication that the Veteran's service 
personnel records were reviewed as there was no mention of the 
December 1976 findings regarding the circumstances of the 
Veteran's separation.  Therefore, the Board finds that another 
opinion is necessary for a determination on the merits in this 
case.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Daves v. 
Nicholson, 21 Vet. App. 46 (2007).  

Board decisions are routinely vacated by the Court due to a 
failure to meet the requirements of a prior Board remand.  As 
such, a remand is required to correct these deficiencies.  
Stegall, supra.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Schedule the Veteran for a VA 
psychiatric examination to determine the 
current nature and likely etiology of any 
diagnosed psychiatric disorder.  The 
claims folder must be made available to 
the examiner for review prior to the 
examination. 

Based on the examination and review of the 
record, the examiner should address the 
following:  

(a) does the evidence of record clearly 
and unmistakably show that the Veteran had 
an anxiety or psychiatric disorder that 
existed prior to his entry onto active 
duty?

(b) if the answer is yes, does the evidence 
clearly and unmistakably show that the 
preexisting condition was not aggravated by 
service or that any increase in disability 
was due to the natural progression of the 
disease?

(c) if the answer is no, the examiner 
should provide a medical opinion for each 
chronic psychiatric disability diagnosed as 
to whether it is at least as likely as 
not that:

(i) in the case of any acquired psychiatric 
disorder, the disability began during 
service;

(ii) in the specific case of bipolar 
disorder or other psychotic disorders, the 
disability was manifested to a compensable 
degree within a year following separation 
from active duty; and 

(iii) whether the Veteran presented the 
prodromal signs of any currently diagnosed 
psychiatric disorder during his active 
military service. 

A complete rationale must be provided for 
any opinion offered.  Specifically, the 
examiner should comment on any relationship 
between the Veteran's current psychiatric 
disorder and the inservice reports of 
depression or excessive worry.  In 
addition, the examiner should also 
specifically consider the August 2006 
letter from the Veteran's treating VA 
physician and the December 1976 findings in 
the Veteran's personnel records.  If the 
psychiatrist concludes that an opinion 
cannot be offered without engaging in 
speculation then she/he should so state.

2.  Then, readjudicate the claim on appeal, 
with application of all appropriate laws 
and regulations and consideration of any 
additional information obtained.  If the 
decision with respect to the claim remains 
adverse to the Veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time within 
which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



